Citation Nr: 0020638	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  98-09 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a evaluation greater than 10 percent for 
residuals of a compression fracture of D7 and D8 with 
degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran has verified active service in the Unites States 
Air Force from June 1958 to June 1962, and had an additional 
period of unverified active service in the United States 
Army.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 1997 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), whereby the benefit sought on 
appeal was denied.

A videoconference hearing was held before the undersigned 
Member of the Board sitting in Washington, D.C, in February 
2000.


FINDINGS OF FACT

1.  All evidence necessary for the equitable disposition of 
the claim for an evaluation greater than 10 percent for a 
dorsal spine disability has been developed.

2.  The veteran's dorsal spine disability is manifested 
primarily by limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
the residuals of a fracture to D7 and D8 with degenerative 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a Diagnostic 
Codes 5003, 5285, 5288, 5291, 5293 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim that an 
increased evaluation is appropriate for his thoracic or 
dorsal spine disability is well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  He has not alleged that any SSA 
records would provide additional evidence or opinions other 
than those already shown by the evidence of record.  There is 
more than sufficient evidence of record to decide his claim 
properly.  In the circumstances of this case, a remand would 
simply serve to impose an unnecessary burden with no gain to 
the appellant.  See generally, Franzen v. Brown, 9 Vet. App. 
235 (1996) (VA's obligation under § 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained); Allday v. Brown, 7 
Vet. App. 517 (1995).  The Board accordingly finds that the 
duty to assist the veteran, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied in this case.

The veteran initially established service connection for 
residuals from fracture of the thoracic spine in a rating 
action dated May 1985.  The RO noted that the veteran was 
involved in an automobile accident in August 1958, which was 
determined to be in the line of duty, and that service 
medical records shows that he sustained a compression 
fracture of D7 and D8.  The RO also noted that he responded 
well to treatment, and served the remainder of his military 
service without significant complaints.  It was also noted 
that his separation medical examination showed no residual 
disability from the accident.  The RO assigned a 
noncompensable evaluation, and also found that service-
connection for disabilities of the lumbar or cervical spine 
was not established.  

The veteran contends that an increased evaluation for his 
service connected dorsal spine disability is warranted.  For 
the following reasons and bases, we determine that the 
preponderance of the evidence is against his contentions, and 
that the claim must be denied.  

The severity of a dorsal spine disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1999) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C.A. § 
1155 (West 1991), and utilize separate diagnostic codes to 
identify the various disabilities.  38 C.F.R. Part 4 (1999).  

Diagnostic Code 5010 contemplates ratings for traumatic 
arthritis, and provides that arthritic disabilities due to 
trauma will be rated under Diagnostic Code 5003 as 
degenerative arthritis.  Those provisions stipulate that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion of the joints involved.  When 
the limitation of motion is noncompensable, a rating of 10 
percent for each major joint or group of minor joints is to 
be combined, and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is no limitation of motion, but only x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned.  A 20 percent rating 
is also assigned where the above is present with occasional 
incapacitating exacerbations.

Diagnostic Code 5285 contemplates residuals of vertebra 
fracture.  A disability with cord involvement, where the 
veteran is bedridden, or requires long leg braces is 
evaluated as 100 percent disabling.  Without cord 
involvement, but with abnormal mobility requiring a neck 
brace (jury mast), a 60 percent evaluation is assigned.  
Other cases are rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  

Additionally, unfavorable ankylosis of the dorsal spine is 
evaluated as 30 percent disabling, and favorable ankylosis is 
evaluated as 20 percent disabling under Diagnostic Code 5288.  

Limitation of motion of the dorsal spine is evaluated as 10 
percent disabling when it is severe or moderate in nature 
under Diagnostic Code 5291.  A slight limitation is evaluated 
as zero percent disabling.  

Greater ratings are also contemplated for intervertebral disc 
syndrome, which is evaluated by Diagnostic Code 5293.  A mild 
disability is evaluated as 10 percent disabling.  A 20 
percent rating contemplates a moderate disability, with 
recurring attacks; a 40 percent rating is contemplated by 
severe intervertebral disc syndrome, where recurring attacks 
are present with intermittent relief; while pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief, is evaluated as 60 percent 
disabling.

In De Luca v. Brown, the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") held that when 
the veteran has testified under oath to increasing pain on 
use, and where there was medical evidence substantiating 
these 'flare-ups', that when musculoskeletal system 
disabilities are evaluated, pain on use and factors under 
38 C.F.R. §§ 4.40 and 4.45 are to be considered along with 
the criteria set forth in the diagnostic codes to determine 
the level of functional impairment.  8 Vet. App. 202, 206 
(1995).  

The veteran testified at his personal hearing that he is in 
constant pain, he can't lift, bend, or drive, and that he 
uses a TENs unit, a back brace and that the pain radiates to 
his legs.  

An x-ray examination report, dated April 1997, lists an 
impression of degenerative changes, thoracic spine.  The 
report of a VA examination of the same date shows that the 
examiner noted that the veteran was not service-connected for 
degenerative arthritis of the cervical and lumbar spine.  The 
examiner also noted that the veteran had complaints of upper 
and lower back pain.  The examiner found that the veteran 
came into the room using his cane and wearing his TLSO.  He 
was able to move somewhat slowly and cautiously about the 
room with mild lumbar flexion.  Examination of the back shows 
that he was able to stand erect.  He was wearing two TENs 
unit pads in both the upper and lower back region.  There was 
a rather generalized tenderness to palpation over the upper 
as well as the lower back.  Range of motion testing revealed 
25 degrees of flexion and 20 degrees of extension, with 
flexion being more painful.  Right lateral bending to 15 
degrees, and left lateral bending to 10 degrees was noted, 
with complaints of pain in both directions.  Right and left 
lateral rotation was to 20 degrees with pain.  He was able to 
slowly squat and rise again while supporting himself on the 
adjacent examination table.  

The veteran was assessed with service-connected residuals of 
compression fracture to D7 and D8 with degenerative 
arthritis, and non-service-connected degenerative arthritis 
of the cervical and lumbar spine..., status post anterior 
cervical diskectomy.  

We note that the veteran has additional disabilities, 
specifically a significant lumbar  spine disability, and 
also, a status post fusion of the cervical spine disability; 
and that he has noted that he is therefore disabled for 
Social Security purposes.  However, even conceding that the 
veteran is disabled for Social Security purposes, we must 
point out that the specific issue before us is not whether 
the veteran's lower, upper and cervical spine disabilities 
warrant a greater evaluation, but whether the residuals of D7 
and D8 warrant an increased evaluation.  That is, we must 
point out that the veteran is service-connected only for 
residuals of an injury to his dorsal or thoracic spine, and 
the evidence pertinent to his low back or neck is not 
relevant here.  Thus, as indicated above, any records showing 
that he was disabled pursuant to Social Security 
Administration regulations would not be pertinent of the 
specific issue at hand.  Allday, 7 Vet. App. 517 (with 
respect to VA's duty to search for specific documents, "the 
duty is limited to specifically identified documents that by 
their description would be facially relevant and material to 
the claim" quoting Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1991); "The VA's 'duty' is just what it states, a duty to 
assist, not a duty to prove a claim with the claimant only in 
a passive role . . . . Nor is the VA required to search for 
evidence which, even if obtained, would make no difference in 
the result," citing Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991)). 

The evidence does not show that ankylosis of the dorsal spine 
is shown, so that evaluations under Diagnostic Code 5288 are 
appropriate.  In addition, it does not show that there is 
cord involvement, that the veteran is bedridden, or requires 
long leg braces.  Also, the evidence does not show a 
disability without cord involvement, but with abnormal 
mobility requiring a neck brace (jury mast), so that 100 or a 
60 percent evaluations may be assigned under Diagnostic Code 
5285. A demonstrable deformity of a vertebral body is also 
not shown so an additional 10 percent is not warranted.  
Additionally, no evidence of dorsal spine intervertebral disc 
syndrome is show, so that evaluations under Diagnostic Code 
5293 could be assigned.  

The evidence does show x-ray evidence of degenerative 
arthritis of D7 and D8 with compensable limitation of motion.  
Thus, the veteran's dorsal spine disability most closely 
approximates a 10 percent evaluation, for the functional 
equivalent of a severe limitation of dorsal spine motion 
disability under Diagnostic Code 5291.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Review of the record does not reveal that the RO expressly 
considered referral of this issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the above for 
assignment of an extraschedular evaluation commensurate with 
average earning capacity impairment.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to read 
liberally all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 
(1996).   The Court has further held that the Board may 
affirm the RO's conclusion that referral is not required, or 
may reach that conclusion on its own, Bagwell v. Brown, 9 
Vet. App. 337, 339, and that it must address referral under 
38 C.F.R. § 3.321(b)(1) (1999) only where circumstances are 
presented which the Director, Compensation and Pension 
Service, might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question at this time.

In conclusion, as the preponderance of the evidence is 
against the claim for an increased evaluation for residuals 
of a D7 and D8 fracture, the claim is denied.  


ORDER

Entitlement to a evaluation greater than 10 percent for 
residuals of a compression fracture of D7 and D8 with 
degenerative arthritis is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

